 Case: 3:20-cv-00463-WHR-MRM Doc #: 8 Filed: 01/06/21 Page: 1 of 2 PAGEID #: 48




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON


DEONTE SNOWDEN,

                       Petitioner,               :   Case No. 3:20-cv-463

       - vs -                                        District Judge Walter H. Rice
                                                     Magistrate Judge Michael R. Merz

ED SHELDON, WARDEN,
 Allen Correctional Institution,

                                                 :
                       Respondent.


  ORDER TO CLERK; ORDER TO PETITIONER TO SUPPLEMENT


       This habeas corpus case is before the Court on Petitioner’s Motion to Amend or Make

Additional Findings (ECF No. 7). The motion was filed within twenty-eight days of judgment and

thus is properly considered under Fed.R.Civ.P. 59(e).

       Petitioner previously moved for an extension of time to file objections to the Report and

Recommendations (ECF No. 5) in which he claimed that the Court did not send him. The

Magistrate Judge denied the extension because judgment had already been entered, but advised

petitioner he could file a motion to amend (ECF No. 6). He has now done so.

       Petitioner claims he still has not received a copy of the Report and Recommendations (ECF

No. 2). Although the docket reflects that it was mailed to him and the mail has not been returned,

the Clerk is ORDERED to send a copy of the Report to petitioner by certified mail with return

receipt requested, to docket the fact of mailing, and to docket the return receipt card (green card)

when returned by the Postal Service.

                                                 1
 Case: 3:20-cv-00463-WHR-MRM Doc #: 8 Filed: 01/06/21 Page: 2 of 2 PAGEID #: 49




       Petitioner claims that the mail room at his place of incarceration has no record of receiving

anything from the Court prior to receipt of the judgment. Counsel for Respondent is hereby

ORDERED to obtain and file with the Court authenticated copies of the relevant mail logs from

the prison mail room.

       Although Petitioner claims the Petition has merit, he has included no substantive argument

in his Motion to Amend. He is hereby ORDERED to supplement his Motion to Amend not later

than February 15, 2021, to include any substantive arguments he would have made in objections

to the Report, including any basis for granting a certificate of appealability.



January 6, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                  2
